Citation Nr: 0022548	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-00 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The claim of service connection for bilateral hearing 
loss is plausible.

2.  The claim of service connection for tinnitus is plausible


CONCLUSION OF LAW

1.  The claim for entitlement to service connection for a 
bilateral hearing loss is well grounded.  38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1999).

2.  The claim for entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C. § 5107(a) (West 1991 & 
Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. §§ 
1110, 1131 (West 1991).  Certain chronic diseases, including 
sensorineural hearing loss, may be service connected if 
manifested to a degree of 10 percent disabling or more within 
one year after separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

For claims concerning service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection: 
"[i]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent." 38 C.F.R. § 
3.385 (1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded. 38 U.S.C. § 5107(a) (West 1991 & Supp. 1999). A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service. It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990). The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).

The veteran during his hearing at the RO in April 1999 
testified that he was a member of an artillery unit and was 
exposed on many occasions the firing of 105 Howitzer cannons.  
He stated that this exposure to noise caused his hearing loss 
and tinnitus.

A review of the service medical records reflects no complaint 
or finding relative to hearing loss or tinnitus.  At the time 
of the separation examination hearing for the whispered voice 
was 15/15, bilaterally.  An audiogram was not conducted.  

His DD214 shows that the veteran's MOS was a field radio 
operator and at the time of his separation he was a member of 
Battery "I", 3rd Marine Bn.

An April 1999 private audiological report shows the presence 
of bilateral hearing loss consistent with 38 C.F.R. § 3.385 
(1999).  An August 1999 private medical statement is to the 
effect that the veteran had bilateral sensorineural hearing 
loss and the high frequency part was typical of to high 
intensity noise exposure and may have had it's onset during 
service.

To summarize, the veteran has testified that he was exposed 
the firing of 105 Howitzer cannons.  He stated that this 
exposure to nose caused his hearing loss and tinnitus.  This 
is confirmed in part by his DD 214 which shows he was a 
member of an artillery unit.  His private audiologist related 
that the current bilateral high frequency sensorineural 
hearing loss is do to noise exposure.  Accordingly, the Board 
finds that the claims are well grounded.


ORDER

The veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus are well grounded and to 
this extent only, the claim is granted.


REMAND

As previously discussed, the Board finds that the claim for 
entitlement to service connection for bilateral hearing loss, 
is well grounded within the meaning of 38 U.S.C.A. § 5107 (a) 
(West 1991).  Thus, VA has a statutory duty to assist the 
veteran in the development of evidence pertinent to his 
claim.  The statutory duty to assist includes conducting a 
contemporaneous and thorough VA examination when appropriate.  

Accordingly the case is REMANDED for the following:

A VA examination should be conducted by a 
specialist (M. D.) in ear disorders in 
order to determine the nature, severity, 
and etiology of any hearing loss and 
tinnitus.  In addition to an audiological 
examination, any other tests deemed 
necessary should be performed.  The 
claims folder is to be made available to 
the examiner in conjunction with the 
examination.  It is requested that the 
examiner obtain a detailed history of in 
service and post service noise exposure.  
If a diagnosis of hearing loss and/or 
tinnitus is made, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
veteran's hearing loss and/or tinnitus is 
related to the noise exposure during 
active duty.  The rationale for any 
conclusions reached should be recorded.

Thereafter, the RO should readjudicate the issues in 
appellate status.  If the benefits sought are not granted, 
the veteran and his representative should be provided a 
Supplemental Statement of the Case and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

